      Case 3:20-cv-00152-DPM-JTR Document 9 Filed 10/15/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LISA MURPHY                                                            PLAINTIFF
ADC #760343

V.                         No. 3:20CV00152-DPM-JTR

STIEVE, Doctor,
Central Office, et al.                                             DEFENDANTS


Order/Status Update or Info

                                     ORDER

      Lisa Murphy’s Motions for Status (Docs. 6, 7 & 8) are GRANTED. Her §

1983 Complaint and Application to Proceed In Forma Pauperis are currently under

review by the Court. The Clerk is directed to send her a copy of the docket sheet.

      Murphy’s Motions to Strike (Docs. 4 & 5) her Motion to Dismiss Party (Doc.

3) are GRANTED. The Motion to Dismiss (Doc. 3) is DENIED as moot.

      IT IS SO ORDERED this 15th day of October, 2020.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
